Name: 81/209/Euratom, ECSC, EEC: Council Decision of 30 March 1981 increasing the number of Advocates-General at the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1981-04-11

 Avis juridique important|31981D020981/209/Euratom, ECSC, EEC: Council Decision of 30 March 1981 increasing the number of Advocates-General at the Court of Justice Official Journal L 100 , 11/04/1981 P. 0021 - 0021 Finnish special edition: Chapter 1 Volume 2 P. 0016 Spanish special edition: Chapter 01 Volume 3 P. 0077 Swedish special edition: Chapter 1 Volume 2 P. 0016 Portuguese special edition Chapter 01 Volume 3 P. 0077 COUNCIL DECISION of 30 March 1981 increasing the number of Advocates-General at the Court of Justice (81/209/Euratom, ECSC, EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32a thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 166 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 138 thereof, Having regard to the request of the Court of Justice in its memorandum of 21 July 1978 that the number of Advocates-General be increased, Whereas the increase in the workload of the Court of Justice justifies an increase in the number of Advocates-General to five; Whereas the first paragraph of Article 32a of the Treaty establishing the European Coal and Steel Community, the first paragraph of Article 166 of the Treaty establishing the European Economic Community and the first paragraph of Article 138 of the Treaty establishing the European Atomic Energy Community should therefore be amended in order to increase the number of Advocates-General; Whereas the third paragraph of Article 32b of the Treaty establishing the European Coal and Steel Community, the third paragraph of Article 167 of the Treaty establishing the European Economic Community and the third paragraph of Article 139 of the Treaty establishing the European Atomic Energy Community should be amended so that the partial replacement concerns two and three Advocates-General alternately; Whereas, in order to ensure the operation of the replacement system provided for, the date of expiry of the term of office of the Advocate-General appointed to occupy for the first time the post created by this Decision should be brought forward to 6 October 1985, HAS DECIDED AS FOLLOWS: Article 1 The first paragraph of Article 32a of the Treaty establishing the European Coal and Steel Community, the first paragraph of Article 166 of the Treaty establishing the European Economic Community and the first paragraph of Article 138 of the Treaty establishing the European Atomic Energy Community shall be replaced by the following: "The Court of Justice shall be assisted by five Advocates-General." Article 2 The third paragraph of Article 32b of the Treaty establishing the European Coal and Steel Community, the third paragraph of Article 167 of the Treaty establishing the European Economic Community and the third paragraph of Article 139 of the Treaty establishing the European Atomic Energy Community shall be replaced by the following: "Every three years there shall be a partial replacement of the Advocates-General. Two and three Advocates-General shall be replaced alternately." Article 3 The term of office of the Advocate-General appointed to occupy for the first time the post created by this Decision shall expire on 6 October 1985. Done at Brussels, 30 March 1981. For the Council The President G. BRAKS